Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 1 of 6




                 EXHIBIT A
     Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 2 of 6



 1   Aaron M. Sheanin (SBN 214472)
     ROBINS KAPLAN LLP
 2   46 Shattuck Square, Suite 22
     Berkeley, CA 94704
 3   Telephone: (650) 784-4040
     Facsimile: (650) 784-4041
 4   asheanin@robinskaplan.com

 5   Christopher T. Micheletti (SBN 136446)
     ZELLE LLP
 6   555 12th Street, Suite 1230
     Oakland, CA 94607
 7   Telephone: (415) 693-0700
     Facsimile: (415) 693-0770
 8   cmicheletti@zelle.com

 9   Interim Co-Lead Class Counsel for End-User
     Plaintiffs
10

11

12                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
13

14    IN RE: HARD DISK DRIVE SUSPENSION           Case No. 19-md-02918-MMC
      ASSEMBLIES ANTITRUST LITIGATION
15                                                MDL No. 2918

16

17    This Document Relates to:                   REPLY IN SUPPORT OF END-USER
      ALL END-USER ACTIONS                        PLAINTIFFS’ CORRECTED
18                                                ADMINISTRATIVE MOTION RE
                                                  FILING DOCUMENT UNDER SEAL
19                                                PURSUANT TO CIVIL LOCAL RULES
                                                  7-11 AND 79-5(d)
20

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF END-USER PLAINTIFFS’ CORRECTED ADMINISTRATIVE MOTION RE FILING
             DOCUMENT UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
     Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 3 of 6




 1          The Court should deny Defendants’ request to seal portions of End-User Plaintiffs’
 2   (“EUPs”) Second Amended Consolidated Class Action Complaint (“SCAC”) that identify the
 3   names and job titles of individuals alleged to have participated in the conspiracy to fix prices of
 4   HDD suspension assemblies. There is “a strong presumption in favor of [public] access when
 5   deciding whether to seal records.” Apple Inc. v. Pystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011).
 6   A party seeking to file documents under seal “must articulate compelling reasons supported by
 7   specific factual findings that outweigh the general history of access and the public policies favoring
 8   disclosure.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2004) (internal
 9   alteration and citation omitted). Defendants cannot meet this standard because many of the names
10   of individuals alleged to have participated in the conspiracy already have been made public in this
11   litigation, without objection from Defendants, and elsewhere.
12          EUPs’ Consolidated Class Action Complaint (“CAC”), initially filed under seal, identified
13   several of Defendants’ present and former employees as participants in the conspiracy. ECF No.
14   167 at ¶¶ 97, 98, 100, 101, 104, 117. Defendants failed to file responsive declarations pursuant to
15   Civil L.R. 79-5(e)(1), thus conceding that the identities of those individuals were not entitled to
16   protection under the law. The Court directed EUPs to publicly file the CAC. ECF No. 162. EUPs
17   did so, thus disclosing the individuals identified in the SCAC at 34:9, 34:12-13, 34:15, and 35:8.
18          Plaintiffs’ Opposition to Defendant SAE Magnetics (H.K.) Ltd.’s Motion to Dismiss
19   Complaints for Lack of Personal Jurisdiction revealed even more of the names Defendants now
20   wish to keep confidential. ECF No. 227. Plaintiffs’ opposition brief and accompanying exhibits
21   identified and included emails from these individuals without any objection from the TDK
22   Defendants. ECF No. 233. The Court recognized that that the TDK Defendants “no longer
23   assert[ed] that such exhibits are confidential,” ECF No. 235, and directed Plaintiffs’ to publicly file
24   these exhibits without redactions, see ECF No. 242. Defendants’ personnel who were identified in
25   those documents appear in the SCAC at 33:6-14, 33:17-20, 34:7, 34:21-23, 35:10-11.
26          While many of the names were obtained through discovery and the TDK Defendants’
27   proffers pursuant to the Antitrust Criminal Penalty Enhancement and Reform Act (“ACPERA”),
28
     REPLY IN SUPPORT OF END-USER PLAINTIFFS’ CORRECTED ADMINISTRATIVE MOTION RE FILING
             DOCUMENT UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
                                                      -1-
     Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 4 of 6




 1   others were already in the public realm. In a publicly-available Technical Report, Brazil’s
 2   Administrative Council for Economic Defense (“CADE”) identified at least 38 employees of
 3   Defendants’ who were involved in anticompetitive practices. EUPs not only cited this document
 4   in the CAC, ECF No. 167 at ¶¶ 116-117, but also filed it as Exhibit L to their opposition to SAE’s
 5   motion to dismiss, see ECF No. 228-2. Again, Defendants had no objection. Nor do they seek to
 6   seal Paragraph 184 of the SCAC, which lists by name those 38 individuals implicated in CADE’s
 7   investigation. That Defendants seek to seal other paragraphs of the SCAC identifying many of the
 8   same directors, senior executives, and managers makes little sense.1
 9             Defendants’ authorities are inapt. Most of these cases involve criminal proceedings and
10   government filings identifying unindicted third parties. See United States v. Smith, 776 F.2d 1104
11   (3d Cir. 1985) (allowing the government to maintain information relating to unindicted third parties
12   under seal); United States v. Kwok Cheung Chow, No. 14-cr-0196, 2015 WL 5094744 (N.D. Cal.
13   Aug. 28, 2015) (same); United States v. Shepard, No. 4:08 MJ 1195 TIA, 2010 WL 4962876 (E.D.
14   Mo. Dec. 2010) (same). In Asuragen, Inc. v. Accuragen, Inc., the court sealed personal identifying
15   information of a third-party job applicant, not the names and titles of Defendants’ present and
16   former employees who have been previously identified in the public record without objections and,
17   in many cases, publicly linked to the price-fixing conspiracy. No. 16-cv-5440, 2018 WL 4855435
18   (N.D. Cal. Jan. 30, 2018). As such, there is no compelling reason to withhold these names from
19   the public record. See Sandoval v. Cty. of Sonoma, No. 11-CV-05817-TEH, 2015 WL 163544, at
20   *2 (N.D. Cal. Jan. 12, 2015) (finding “no compelling reasons[] to withhold [names] from public
21   view”).
22             EUPs’ administrative motion to file the SCAC under seal should be denied.
23

24

25
     1
      The SCAC includes allegations to satisfy the Court’s standing concerns and provides greater detail
26   about the conduct of the conspiracy. Contrary to Defendants’ argument, nothing in the Court’s
     order granting leave to amend precluded EUPs from identifying additional witnesses and
27
     participants in the conspiracy.
28
         REPLY IN SUPPORT OF END-USER PLAINTIFFS’ CORRECTED ADMINISTRATIVE MOTION RE FILING
                 DOCUMENT UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
                                                     -2-
     Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 5 of 6




 1   Dated: December 11, 2020                    /s/ Aaron M. Sheanin
                                                 Aaron M. Sheanin (SBN 214472)
 2                                               ROBINS KAPLAN LLP
                                                 46 Shattuck Square, Suite 22
 3                                               Berkeley, CA 94704
                                                 Telephone: (650) 784-4040
 4                                               Facsimile: (650) 784-4041
                                                 asheanin@robinskaplan.com
 5
                                                 /s/ Christopher T. Micheletti
 6                                               Christopher T. Micheletti (SBN 136446)
                                                 ZELLE LLP
 7                                               555 12th Street, Suite 1230
                                                 Oakland, CA 94607
 8                                               Telephone: (415) 693-0700
                                                 Facsimile: (415) 693-0770
 9                                               cmicheletti@zelle.com
10                                               Interim Co-Lead Counsel for End-User Plaintiffs
11

12
                                     ATTORNEY ATTESTATION
13
            I, Aaron M. Sheanin, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the Northern
14
     District of California, that the concurrence to the filing of this document has been obtained from
15
     each signatory hereto.
16

17                                                       /s/ Aaron M. Sheanin
                                                         Aaron M. Sheanin
18

19

20

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF END-USER PLAINTIFFS’ CORRECTED ADMINISTRATIVE MOTION RE FILING
             DOCUMENT UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
                                                   -3-
     Case 3:19-md-02918-MMC Document 308-2 Filed 12/11/20 Page 6 of 6



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on December 11, 2020, I electronically filed the foregoing document

 3   entitled   REPLY      IN   SUPPORT        OF     END-USER        PLAINTIFFS’     CORRECTED

 4   ADMINISTRATIVE MOTION RE FILING DOCUMENT UNDER SEAL PURSUANT TO

 5   CIVIL LOCAL RULES 7-11 AND 79-5(d) with the Clerk of the Court for the United States

 6   District Court, Northern District of California using the CM/ECF system and served a copy of same

 7   upon all counsel of record via the Court’s electronic filing system.

 8
                                                           /s/ Aaron M. Sheanin
 9                                                         Aaron M. Sheanin
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF END-USER PLAINTIFFS’ CORRECTED ADMINISTRATIVE MOTION RE FILING
             DOCUMENT UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
                                                     -4-
